Hutchinson, J.,
considered the return of the defendant conclusive, that he had attached the whole, and not merely half, of the property described in his return. The creditors had a right soto understand the return of the officer, and conduct themselves accordingly, whether by treating their debt as perfectly secure, or, by seeking any further security in their power. A case might happen, where the creditor is present, and knows that the property attached by his writ is incumbered with a prior attachment, and there is no other property shown to the officer, that he might attach ; — a mere mistake of the officer in his return in this respect ought not to render him liable beyond the lien created by the attachment. The creditor, knowing all the circumstances, could sustain no injury. But, when the officer acts without such knowledge of the creditor, he acts upon his own responsibility, and must be bound by his return.
All that appears in this case, upon the subject, appears by the defendant’s return. That return shows that he attached the whole of the property described in his return. It does not appear that the creditors knew any thing about the matter, other than what they were informed by the defendant’s return; and he ought not now to be permitted to show, that he attached half only, of that property, when his return shows that he attached the whole of it.